IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-76,130-02


EX PARTE TIMOTHY BECK, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM HILL COUNTY



 Johnson, J., filed a concurring statement.


C O N C U R R I N G  S T A T E M E N T


	In its findings of fact and conclusions of law, the trial court stated that applicant "should pay
all costs of court arising out of this new proceeding, including the costs to the citizens of Hill
County, Texas[,] of providing a copy of the Reporter's record in the sum of $966.25, together with
all other lawful costs of court, . . . ."  Such a finding is inappropriate for at least three reasons. First,
the record was ordered to be sent to the Court of Criminal Appeals by the Court of Criminal Appeals,
not the applicant. Second, applicant is indigent and is therefore exempt from such costs.  Third, the
case was appealed, and the record of that proceeding has already been transcribed and need only be2
copied and even then only if the county has not retained a copy of the original proceedings.  I am
confident that the trial court will recognize that applicant may not be charged for the record that this
Court ordered the trial court to forward.

Filed: October 31, 2012
Do not publish